Order denying appellant’s motion for a change of venue from Westchester county to Bronx county, in an action, by a receiver in supplementary proceedings, to enforce rights under a judgment against a debtor or his estate, affirmed, with ten dollars costs and disbursements. The pleadings disclose that there is no issue of fact that involves a determination of a claim to real property within the meaning of section 183, subdivision 5, of the Civil Practice Act. The only issue is one that arises on the answer and concerns the validity or invalidity of a judgment for a sum of money, which latter issue is the real subject of the action, as a consequence of the state of the pleadings. Hagarty, Carswell, Davis and Johnston, JJ., concur; Lazansky, P. J., concurs in result.